Citation Nr: 0701126	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for nephrolithiasis.

2. Entitlement to service connection for otitis media, 
claimed as a right ear condition.

3. Entitlement to an initial compensable rating for chronic 
prostatitis.  

4. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.  

5. Entitlement to an initial 10 percent rating based on 
multiple, noncompensable service connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In January 2004, the veteran appeared at hearing before 
Veterans Law Judge Jordan.  In June 2004, the Board remanded 
the case for further evidentiary development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2005, the veteran appeared at a hearing before 
Veterans Law Judge Guido.  Transcripts of the hearings are in 
the record.  At the hearing in September 2005 and on the 
record, the veteran withdrew from appellate consideration the 
issues of service connection for a bladder condition, joint 
pains, degenerative disc disease of the lumbar spine, and a 
lung condition.  

The claims for increase for prostatitis, gastroesophageal 
reflux disease, and a 10 percent rating based on multiple, 
noncompensable service-connected disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1. Nephrolithiasis was not affirmatively shown to have had 
onset during service, nephrolithiasis was not manifested to a 
compensable degree within one year from the date of 
separation from service, and nephrolithiasis first diagnosed 
after service is unrelated to an injury or disease of service 
origin.

2. Otitis media was not affirmatively shown to have had onset 
during service, and the current otitis media is unrelated to 
an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1. Nephrolithiasis was not incurred in or aggravated by 
service, and service connection may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2. Otitis media was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002): 38 C.F.R. 
§ 3.303(2006).  


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in October 2001.  In the notice, the veteran 
was informed of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  
 
As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the provision for 
an effective date).  

To the extent that the VCAA notice did not include the degree 
of disability assignable or the provision for an effective 
date, as the claims of service connection are denied, the 
only issues decided, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice as required under Dingess at 19 Vet. App. 
473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims 
of service connection, no further assistance to the veteran 
is required to comply with the duty to assist. 

A VA examination under 38 C.F.R. § 3.159(c)(4) is not order 
because the record does not establish that the veteran 
suffered either nephrolithiasis or otitis media in service. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as renal stones, 
nephrolithiasis, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

 Nephrolithiasis 
Factual Background 

The service medical records shown that in September 1974 the 
veteran complained of pain in the right upper and lower 
quadrant of the abdomen.  The assessment was questionable 
renal stone versus strain.  Urinalysis revealed urates.  In 
October 1974, the veteran complained of a cough, nasal 
congestion, and right lower quadrant pain. The assessment was 
to rule out a urinary tract infection.  In January, March, 
and April 1975, the veteran complained of upper and lower 
abdominal pain.  The pertinent finding was a boggy prostate.  
In May 1975, an X-ray of the kidneys, bladder, and ureters 
was negative.  From September 1975 to August 1976, the 
veteran was seen several times for symptoms of urethral 
discharge and burning urination.  After urology consultations 
in September 1976 and April 1977, the assessments were 
prostatitis and nonspecific urethritis.  In May 1977, an 
intravenous pyelogram and other urology tests were normal, 
and the assessment was nonspecific urethritis.  On separation 
examination, the genitourinary system was evaluated as 
normal. 

After service, private medical records disclose that in 
August and December 1993 the veteran was hospitalized for 
left flank pain and gross hematuria of four months' duration.  
History included left flank pain and gross hematuria for 
years and removal of stone in 1988.  A CT scan revealed a 
left renal calculus, which was surgically removed in December 
1993, and the diagnosis was left renal branch calculus.   

VA records from 1995 to 2002 documented the history of a 
renal stone, dating to the 1980s and 1990s. 

On VA examination in October 2002, after a review of the 
record, the examiner noted the history of prostatitis during 
service and of a left-sided renal stone in the 1990s.  The 
examiner stated that there was no relationship between 
prostatitis and nephrolithiasis.  

In January 2004 and in September 2005, the veteran testified 
that he saw his family doctor six months after service, but 
the records are not available and that he went to an 
urologist in 1988, when his kidney condition got worse.  He 
stated that the infections he had service were in fact kidney 
stones. 

Analysis 

Although a renal stone was suspected in September 1974, 
subsequent evaluations, including two urology consultations, 
one in 1976 and one in1977, revealed either prostatitis or 
nonspecific urethritis.  Also diagnostic tests in May 1975 
and in May 1977 were normal and no kidney stone was found.  
On separation examination, the genitourinary system was 
evaluated as normal. 

After service, a kidney stone was first documented in 1993 
with a history of a kidney stone, dating to 1988.  As a 
kidney stone was not affirmatively shown to have been present 
during service and as a kidney stone was not manifested 
within one year of separation from service, there is not 
factual basis to relate the post-service kidney stone to 
service on a direct basis or by the application of the one-
year presumption for a chronic disease. 

Also, the absence of documented complaints of kidney problems 
from 1977 to 1993 weighs against the claim that the post-
service kidney stone, first documented in 1993, is related to 
service.  38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).

Moreover, there is no competent medical evidence linking the 
current kidney stone disability to service.  And there is no 
relationship between the current kidney stone condition and 
service-connected prostatitis. 

As for the veteran's statements and testimony that his 
urinary problems in service were due to a kidney stone, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a layperson is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements and testimony do not constitute 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
nephrolithiasis is not established.  38 U.S.C.A. § 5107(b).

Otitis Media
Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of otitis media. 

After service, VA records, dated from 1995 to 2003, disclose 
that otitis media was first documented in March 2000, when 
the veteran complained of decreased hearing in his right ear, 
and the pertinent finding was serous otitis media of the 
right ear.  In August 2000, a tube was place in the right ear 
to equalize the pressure.  

Private medical records, dated in August 2001, show that the 
veteran complained of right ear pain.  The assessment was 
chronic otitis media. 

In January 2004 and in September 2005, the veteran testified 
that he experienced ear pain when he was place near an 
artillery unit and after he was hit in the ear during a field 
exercise. 

Analysis 

The record shows that otitis media was not documented during 
service, and after service, otitis media of the right ear was 
documented in 2000, twenty-three years after service.  The 
absence of documented complaints of right ear pain from 1977 
to 2000 weighs against the claim that the current otitis 
media of the right ear, first documented in 2000, is related 
to service.  38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.). 

To the extent that the veteran associates his current otitis 
media to an injury and noise exposure during service in his 
statements and testimony, where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony do not constitute medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
otitis media of the right ear is not established.  
38 U.S.C.A. § 5107(b).


ORDER


Service connection for nephrolithiasis is denied.

Service connection for otitis media, claimed as a right ear 
condition, is denied.


REMAND

Since the veteran was last examined by VA in October 2002, 
the veteran has described increased pain and ongoing 
treatment for prostatitis and gastroesophageal reflux 
disease.  As the record is insufficient to verify the current 
severity of the service-connected disabilities, further 
evidentiary development is needed.  Under the duty to assist, 
38 C.F.R. § 3.159, the case is REMANDED for the following 
action. 

1. Obtain copies of records from the 
Durham VA Medical Center since January 
2004.    

2. Schedule the veteran for the 
appropriate VA examinations to determine 
the current level of impairment due to 
prostatitis and gastroesophageal reflux 
disease. The claims file must be made 
available to the examiners for review. 

On examination for prostatitis, the 
examiner is asked to describe any 
voiding dysfunction to include urinary 
leakage, frequency, or obstructed 
voiding, and whether prostatitis 
requires long-term drug therapy. 

On examination for gastroesophageal 
reflux disease, the examiner is asked 
to described symptoms of recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
if any. 

3. After the above development is 
completed, adjudicate the claims for 
increase.  If a compensable rating is not 
granted for a service-connected 
disability, then consider 


38 C.F.R. § 3.324.  If any benefit remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



        ________________________                    
____________________________
                    V. L. JORDAN 			     HOLLY E. 
MOEHLMAN
                 Veterans Law Judge 			        
Veterans Law Judge 


___________________________
GEORGE E. GUIDO JR.
Veterans Law Judge 




 Department of Veterans Affairs


